Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “wherein one or more variables characterizing a heat exchanger (5) of the process plant are used as process plant variables …” Examiner propose to amend the limitation as “wherein one or more variables characterizing a heat exchanger  of the process plant are used as process plant variables …”
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
wherein a multiplicity of process simulations are performed simultaneously, in the course of each of which the process in the process plant is in each case simulated for a particular application case, (mere instructions to apply an exception)
wherein each application case is characterized by values of process plant variables and/or values of process parameters, (mental process)
wherein, in the multiplicity of process simulations, values for the process plant variables and/or for the process parameters are determined such that at least one predefined condition is met, (mental process)
wherein free values for process plant variables and/or process parameters are determined, (mental process)
wherein dependent values for process plant variables and/or process parameters are determined from the free values for process plant variables and/or process parameters. (mental process)

The claimed concept is a method of evaluating process parameter and variable for process plant based on mathematic relationship directed to “Mental Process”. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The additional limitation “a multiplicity of process simulations are performed simultaneously, in the course of each of which the process in the process plant is in each case simulated for a particular application case” is considered as mere instructions to apply an exception in accordance with MPEP 2106.05(f) (1) and (3). For example, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. Therefore, claim 1 is an abstract idea.
Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.
Claim 2. (Original) Computer-implemented method according to claim 1, wherein a dependent value of a process plant variable or of a process parameter in one of the multiplicity of process simulations depends upon a free value of a process plant variable or of a process parameter in another of the multiplicity of process simulations.  (mental process)

Claim 3. (Currently Amended) Computer-implemented method according to claim 1, wherein the multiplicity of process simulations are performed simultaneously by solving equations underlying the multiplicity of process simulations as a common equation system. (math concept)

Claim 4. (Currently Amended) Computer-implemented method according to claim 1, wherein the free values for process plant variables and/or process parameters are determined by a gradient-based optimization method which is based upon the evaluation of an analytical or numerically-generated Jakobi matrix.  (math concept)

Claim 5. (Currently Amended) Computer-implemented method according to claim 1, wherein the multiplicity of process simulations are each assigned a weighting factor.  
(mental process)
Claim 6. (Currently Amended) Computer-implemented method according to claim 1, wherein weightings for different values of process parameters are taken into account for each of the multiplicity of simulations.  (mental process)

Claim 7. (Currently Amended) Computer-implemented method according to claim 1, wherein one or more of the following variables are used as process parameters for the simulations: - a product quantity, - a product quality, - an educt quantity, - an educt quality, - an environmental condition, - an energy price, - a remuneration condition, - an availability of components of the process plant, - structural or transport-related boundary conditions on process-engineering components of the process plant.  (mental process)

Claim 8. (Currently Amended) Computer-implemented method according to caim 1, wherein the at least one predefined condition depends upon at least one cost variable.  

Claim 9. (Original) Computer-implemented method according to claim 8, wherein the at least one predefined condition is met when the at least one cost variable does not exceed or fall below a threshold and/or is as large as possible or as small as possible.  (mental process)

Claim 10. (Currently Amended) Computer-implemented method according to claim 8

Claim 11. (Currently Amended) Computer-implemented method according to caim 1, wherein one or more variables characterizing a heat exchanger (5) of the process plant are used as process plant variables - in particular, an entire heat exchanger surface and/or a division of heat exchanger surfaces between side offtakes.  (mental process)

Claim 12. (Currently Amended) Computer-implemented method according to claim 1, wherein one or more variable influencing a fluid flow through the process plant is used as the process plant variables - in particular, a flow cross-section and/or a diameter of an element of the process plant.  (mental process)

Claim 13. (Currently Amended) Computer-implemented method according to claim 1, wherein one or more dimensions of the process plant are used as process plant variables - in particular, a tower diameter and/or a tower height.  (mental process)

Claim 14. (Currently Amended) Computer-implemented method according to claim 1, wherein one or more variable influencing an efficiency of the process is used as process plant variables - in particular, a design point of the process plant and its components.  (mental process)

Claim 15. (Currently Amended) Computer-implemented method according to claim 1, wherein boundary conditions for components of the process plant are predefined.  (mental process)

Claim 16. (Currently Amended) Computer that is designed to execute a method according to claim 1.  (generic computer function)

Claim 17. (Currently Amended) Computer program that causes a computer to carry out a method according to claim 1 when it is executed on the computer. *generic computer function)

Claim 18. (Original) Machine-readable storage medium having a computer program according to claim 17 stored thereon. (storing data)

Thus, claims 1-18 are not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per claim 18, the claim limitation recites “machine-readable storage medium having a computer program”. However, the usage of the phrase “machine-readable storage medium” is broad enough to include both “non-transitory" and “transitory” (moving electrons, etc) media. The specification does not clearly limit the utilization of a machine-readable storage medium, thus does not constitute functional descriptive material. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
The USPTO recognizes that applicants may have claims directed to computer readable medium (also called machine readable medium and other such variations) that cover signals per se, which the USPTO must rejected under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory’ to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F. 3d 1473 (Fed. Cir. 1998).
Therefore, claim 18 is non-statutory.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van de Cotte et al (US 2018/0282635 A1) hereinafter Cotte.

Claim 1. (Original) Computer-implemented method for sizing a process plant for carrying out a chemical engineering process - in particular, an air separation plant or a natural gas plant, 
Cotte discloses wherein a multiplicity of process simulations are performed simultaneously, in the course of each of which the process in the process plant is in each case simulated for a particular application case, 
wherein each application case is characterized by values of process plant variables and/or values of process parameters, 
wherein, in the multiplicity of process simulations, values for the process plant variables and/or for the process parameters are determined such that at least one predefined condition is met, 
Cotte: [0085-0086] “The performance of the plant and/or individual process units of the plant is/are compared to the performance predicted by one or more process models to identify any operating differences or gaps. Furthermore, the process models and collected data (e.g., plant operation information) may be used to run optimization routines that converge on an optimal plant operation for a given values of, e.g., feed, products, and/or prices. A routine may be understood to refer to a sequence of computer programs or instructions for performing a particular task. The data analysis platform 1004 may include an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and/or a related knowledge and/or best practice standard. [correspond to a multiplicity of process simulations are performed simultaneously, in the course of each of which the process in the process plant is in each case simulated for a particular application case] The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict one or more future actions to be performed. To predict various limits of a particular process and stay within the acceptable range of limits, the analysis unit may determine target operational parameters of a final product based on actual current and/or historical operational parameters. This evaluation by the analysis unit may be used to proactively predict future actions to be performed. In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. [correspond to values for the process plant variables and/or for the process parameters are determined such that at least one predefined condition is met] In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant. [correspond to each application case is characterized by values of process plant variables and/or values of process parameters] Finally in yet another example, one or more of the aforementioned examples may be performed with or without a combination of the other examples.”
Cotte discloses wherein free values for process plant variables and/or process parameters are determined, and wherein dependent values for process plant variables and/or process parameters are determined from the free values for process plant variables and/or process parameters.  
Cotte: [0105] “In one or more embodiments, pressure (P), flow (Q), temperature (T), speed (N), inlet guide vane angle (θ), and power sensors may be used in connection with a centrifugal compressor 310 as shown in FIG. 2, and this data can be analyzed for performance evaluation and also used to infer the molecular weight of the gas flow within the compressor. FIG. 10 illustrates a centrifugal compressor 310 provided with sensors for this purpose. Pressure and flow sensors 370, 371 may be placed upstream and downstream of the compressor 310, and the ΔP and flow are indicative of the performance of the compressor 310. Temperature sensors 372 can also be placed upstream and downstream of the compressor 310. Inlet guide vane angle sensors (not shown) may also be used in connection with this embodiment. A power sensor 373 can be positioned and configured to measure torque on the shaft of the centrifugal compressor 310, in order to directly measure power of the motor. A speed sensor may be positioned in a similar location as the torque meter 373. The P, Q, T, N, and power data can be used for performance evaluation of the compressor itself. [correspond to free values for process plant variables and/or process parameters are determined] Additionally, the molecular weight of the gas flow can be calculated from the P, Q, T, N, and power of the compressor. [correspond to dependent values for process plant variables and/or process parameters are determined from the free values for process plant variables and/or process parameters]”

Claim 2. (Original) Computer-implemented method according to claim 1, Cotte discloses wherein a dependent value of a process plant variable or of a process parameter in one of the multiplicity of process simulations depends upon a free value of a process plant variable or of a process parameter in another of the multiplicity of process simulations.  
Cotte: [0105] “In one or more embodiments, pressure (P), flow (Q), temperature (T), speed (N), inlet guide vane angle (θ), and power sensors may be used in connection with a centrifugal compressor 310 as shown in FIG. 2, and this data can be analyzed for performance evaluation and also used to infer the molecular weight of the gas flow within the compressor. FIG. 10 illustrates a centrifugal compressor 310 provided with sensors for this purpose. Pressure and flow sensors 370, 371 may be placed upstream and downstream of the compressor 310, and the ΔP and flow are indicative of the performance of the compressor 310. Temperature sensors 372 can also be placed upstream and downstream of the compressor 310. Inlet guide vane angle sensors (not shown) may also be used in connection with this embodiment. A power sensor 373 can be positioned and configured to measure torque on the shaft of the centrifugal compressor 310, in order to directly measure power of the motor. A speed sensor may be positioned in a similar location as the torque meter 373. The P, Q, T, N, and power data can be used for performance evaluation of the compressor itself. [correspond to free values for process plant variables and/or process parameters are determined] Additionally, the molecular weight of the gas flow can be calculated from the P, Q, T, N, and power of the compressor. [correspond to dependent values for process plant variables and/or process parameters are determined from the free values for process plant variables and/or process parameters]”

Claim 3. (Currently Amended) Computer-implemented method according to claim 1, Cotte discloses wherein the multiplicity of process simulations are performed simultaneously by solving equations underlying the multiplicity of process simulations as a common equation system.  
Cotte: [0105] “In one or more embodiments, pressure (P), flow (Q), temperature (T), speed (N), inlet guide vane angle (θ), and power sensors may be used in connection with a centrifugal compressor 310 as shown in FIG. 2, and this data can be analyzed for performance evaluation and also used to infer the molecular weight of the gas flow within the compressor. [correspond to the multiplicity of process simulations as a common equation system] FIG. 10 illustrates a centrifugal compressor 310 provided with sensors for this purpose. Pressure and flow sensors 370, 371 may be placed upstream and downstream of the compressor 310, and the ΔP and flow are indicative of the performance of the compressor 310. Temperature sensors 372 can also be placed upstream and downstream of the compressor 310. Inlet guide vane angle sensors (not shown) may also be used in connection with this embodiment. A power sensor 373 can be positioned and configured to measure torque on the shaft of the centrifugal compressor 310, in order to directly measure power of the motor. A speed sensor may be positioned in a similar location as the torque meter 373. The P, Q, T, N, and power data can be used for performance evaluation of the compressor itself. Additionally, the molecular weight of the gas flow can be calculated from the P, Q, T, N, and power of the compressor.”

    PNG
    media_image1.png
    512
    655
    media_image1.png
    Greyscale


Claim 7. (Currently Amended) Computer-implemented method according to claim 1, Cotte discloses wherein one or more of the following variables are used as process parameters for the simulations: - a product quantity, - a product quality, - an educt quantity, - an educt quality, - an environmental condition, - an energy price, - a remuneration condition, - an availability of components of the process plant, - structural or transport-related boundary conditions on process-engineering components of the process plant.  
Cotte: [0084-0085] “The aforementioned cloud computing infrastructure may use a data collection platform 1002 associated with a plant to capture data, e.g., sensor measurements, which may be automatically sent to the cloud infrastructure, which may be remotely located, where it may be reviewed to, for example, eliminate errors and biases, and used to calculate and report performance results. The data collection platform 1002 may include an optimization unit that acquires data from a customer site, other site, and/or plant (e.g., sensors and other data collectors at a plant) on a recurring basis. For cleansing, the data may be analyzed for completeness and corrected for gross errors by the optimization unit. The data may also be corrected for measurement issues (e.g., an accuracy problem for establishing a simulation steady state) and overall mass balance closure to generate a duplicate set of reconciled plant data. The corrected data may be used as an input to a simulation process, in which the process model is tuned to ensure that the simulation process matches the reconciled plant data. An output of the reconciled plant data may be used to generate predicted data using a collection of virtual process model objects as a unit of process design. The performance of the plant and/or individual process units of the plant is/are compared to the performance predicted by one or more process models to identify any operating differences or gaps. Furthermore, the process models and collected data (e.g., plant operation information) may be used to run optimization routines that converge on an optimal plant operation for a given values of, e.g., feed, products, and/or prices. A routine may be understood to refer to a sequence of computer programs or instructions for performing a particular task.”

Claim 8. (Currently Amended) Computer-implemented method according to claim 1, Cotte discloses wherein the at least one predefined condition depends upon at least one cost variable.  
Cotte: [0107] “Various conclusions can be drawn from the molecular weight data and other data gathered by the sensors. For example, the component from which the data is taken (a centrifugal compressor in the example) may be evaluated for performance, including efficiency or operating cost, effectiveness or production capacity, and reliability or potential failure concerns. The difference between the current performance and the desired performance can be quantified as an absolute or proportional difference. The production can be analyzed and compared to other data, including thresholds or normal operational data, and the computer system may take action based on such analysis or comparison. This difference can also be quantified monetarily, and this monetary determination can then be used to determine whether cost justification for part replacement exists. Corrective action may be taken by the computer system in the form of recommending part replacement, scheduling replacement, and/or ordering replacement parts, if warranted based on the cost data. Similar determinations may be made with respect to other equipment, using the same or similar data to calculate molecular weight and evaluate performance.”

Claim 9. (Original) Computer-implemented method according to claim 8, Cotte discloses wherein the at least one predefined condition is met when the at least one cost variable does not exceed or fall below a threshold and/or is as large as possible or as small as possible.  
Cotte: [0111] “… As one example, a deviation may be detected if a particular parameter is found to differ by a set percentage (e.g., +/−5% or 10%) from normal operation data. As another example, a deviation may be detected if a particular parameter exceeds a specific absolute threshold, either as a set threshold or as a set absolute difference from normal operation data. The data analysis may be done over one or more different time frames, and the deviation percentage or threshold may depend on the time frame for comparison. In one or more embodiments, the difference from normal operation data required to detect a deviation over a short time frame may be relatively large as compared to analysis of a longer time frame, which may require a relatively smaller difference to detect a deviation. For example, a gradual but consistent increase or decrease in a particular measurement over a long time frame may be used in predicting long-term failure or production issues.”

Claim 10. (Currently Amended) Computer-implemented method according to claim 8, Cotte discloses wherein one or more of the following variables are used as the at least one cost variable: - a need for resources, - a need for energy, - a product need, - an educt availability, - operating costs, - investment costs, - compliance with design constraints, - product yields, - input material quantities, - a process plant load, - a process plant service life.  
Cotte: [0107] “Various conclusions can be drawn from the molecular weight data and other data gathered by the sensors. For example, the component from which the data is taken (a centrifugal compressor in the example) may be evaluated for performance, including efficiency or operating cost, effectiveness or production capacity, and reliability or potential failure concerns. The difference between the current performance and the desired performance can be quantified as an absolute or proportional difference. The production can be analyzed and compared to other data, including thresholds or normal operational data, and the computer system may take action based on such analysis or comparison. This difference can also be quantified monetarily, and this monetary determination can then be used to determine whether cost justification for part replacement exists. Corrective action may be taken by the computer system in the form of recommending part replacement, scheduling replacement, and/or ordering replacement parts, if warranted based on the cost data. Similar determinations may be made with respect to other equipment, using the same or similar data to calculate molecular weight and evaluate performance.”

Claim 14. (Currently Amended) Computer-implemented method according to claim 1, wherein one or more variable influencing an efficiency of the process is used as process plant variables - in particular, a design point of the process plant and its components.  
Cotte: [0107] “Various conclusions can be drawn from the molecular weight data and other data gathered by the sensors. For example, the component from which the data is taken (a centrifugal compressor in the example) may be evaluated for performance, including efficiency or operating cost, effectiveness or production capacity, and reliability or potential failure concerns. The difference between the current performance and the desired performance can be quantified as an absolute or proportional difference. The production can be analyzed and compared to other data, including thresholds or normal operational data, and the computer system may take action based on such analysis or comparison. This difference can also be quantified monetarily, and this monetary determination can then be used to determine whether cost justification for part replacement exists. Corrective action may be taken by the computer system in the form of recommending part replacement, scheduling replacement, and/or ordering replacement parts, if warranted based on the cost data. Similar determinations may be made with respect to other equipment, using the same or similar data to calculate molecular weight and evaluate performance.”


Claim 15. (Currently Amended) Computer-implemented method according to claim 1, Cotte discloses wherein boundary conditions for components of the process plant are predefined.  
Cotte: [0086] “…In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant. Finally in yet another example, one or more of the aforementioned examples may be performed with or without a combination of the other examples.”

Claim 16. (Currently Amended) Cotte discloses Computer that is designed to execute a method according to claim 1.  
Cotte: [0059] “Although the computing system environment of FIG. 11A illustrates logical block diagrams of numerous platforms and devices, the disclosure is not so limited. In particular, one or more of the logical boxes in FIG. 11 may be combined into a single logical box or the functionality performed by a single logical box may be divided across multiple existing or new logical boxes. For example, aspects of the functionality performed by the data collection platform 1002 may be incorporated into one or each of the sensor devices illustrated in FIG. 11A. As such, the data collection may occur local to the sensor device, and the enhanced sensor system may communicate directly with one or more of the control platform 1006 and/or data analysis platform 1004. An illustrative example of such an embodiment is contemplated by FIG. 11A. Moreover, in such an embodiment, the enhanced sensor system may measure values common to a sensor, but may also filter the measurements such just those values that are statistically relevant or of-interest to the computing system environment are transmitted by the enhanced sensor system. As a result, the enhanced sensor system may include a processor (or other circuitry that enables execution of computer instructions) and a memory to store those instructions and/or filtered data values. The processor may be embodied as an application-specific integrated circuit (ASIC), FPGA, or other hardware- or software-based module for execution of instructions. In another example, one or more sensors illustrated in FIG. 11A may be combined into an enhanced, multi-purpose sensor system. Such a combined sensor system may provide economies of scale with respect to hardware components such as processors, memories, communication interfaces, and others.”

Claim 17. (Currently Amended) Cotte discloses Computer program that causes a computer to carry out a method according to claim 1 when it is executed on the computer.  
Cotte: [0059] “Although the computing system environment of FIG. 11A illustrates logical block diagrams of numerous platforms and devices, the disclosure is not so limited. In particular, one or more of the logical boxes in FIG. 11 may be combined into a single logical box or the functionality performed by a single logical box may be divided across multiple existing or new logical boxes. For example, aspects of the functionality performed by the data collection platform 1002 may be incorporated into one or each of the sensor devices illustrated in FIG. 11A. As such, the data collection may occur local to the sensor device, and the enhanced sensor system may communicate directly with one or more of the control platform 1006 and/or data analysis platform 1004. An illustrative example of such an embodiment is contemplated by FIG. 11A. Moreover, in such an embodiment, the enhanced sensor system may measure values common to a sensor, but may also filter the measurements such just those values that are statistically relevant or of-interest to the computing system environment are transmitted by the enhanced sensor system. As a result, the enhanced sensor system may include a processor (or other circuitry that enables execution of computer instructions) and a memory to store those instructions and/or filtered data values. The processor may be embodied as an application-specific integrated circuit (ASIC), FPGA, or other hardware- or software-based module for execution of instructions. In another example, one or more sensors illustrated in FIG. 11A may be combined into an enhanced, multi-purpose sensor system. Such a combined sensor system may provide economies of scale with respect to hardware components such as processors, memories, communication interfaces, and others.”

Claim 18. (Original) Cotte discloses Machine-readable storage medium having a computer program according to claim 17 stored thereon.
Cotte: [0059] “Although the computing system environment of FIG. 11A illustrates logical block diagrams of numerous platforms and devices, the disclosure is not so limited. In particular, one or more of the logical boxes in FIG. 11 may be combined into a single logical box or the functionality performed by a single logical box may be divided across multiple existing or new logical boxes. For example, aspects of the functionality performed by the data collection platform 1002 may be incorporated into one or each of the sensor devices illustrated in FIG. 11A. As such, the data collection may occur local to the sensor device, and the enhanced sensor system may communicate directly with one or more of the control platform 1006 and/or data analysis platform 1004. An illustrative example of such an embodiment is contemplated by FIG. 11A. Moreover, in such an embodiment, the enhanced sensor system may measure values common to a sensor, but may also filter the measurements such just those values that are statistically relevant or of-interest to the computing system environment are transmitted by the enhanced sensor system. As a result, the enhanced sensor system may include a processor (or other circuitry that enables execution of computer instructions) and a memory to store those instructions and/or filtered data values. The processor may be embodied as an application-specific integrated circuit (ASIC), FPGA, or other hardware- or software-based module for execution of instructions. In another example, one or more sensors illustrated in FIG. 11A may be combined into an enhanced, multi-purpose sensor system. Such a combined sensor system may provide economies of scale with respect to hardware components such as processors, memories, communication interfaces, and others.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Cotte et al (US 2018/0282635 A1) hereinafter Cotte, in view of Vasickaninova et al (NPL: Control of a heat exchanger using neural network predictive controller combined with auxiliary fuzzy controller, 2015), hereinafter Vasickaninova.

Claim 4. (Currently Amended) Computer-implemented method according to claim 1, Cotte discloses wherein the free values for process plant variables and/or process parameters are determined by an optimization method which is based upon the evaluation of an analytical or numerically-generated Jakobi matrix.  
Cotte: [0085] “The performance of the plant and/or individual process units of the plant is/are compared to the performance predicted by one or more process models to identify any operating differences or gaps. Furthermore, the process models and collected data (e.g., plant operation information) may be used to run optimization routines that converge on an optimal plant operation for a given values of, e.g., feed, products, and/or prices. A routine may be understood to refer to a sequence of computer programs or instructions for performing a particular task.”

Cotte does not appear to explicitly disclose gradient-based optimization method. 
However, Vasickaninova discloses on (page 1048 section 3.1)
    PNG
    media_image2.png
    290
    522
    media_image2.png
    Greyscale


Cotte and Vasickaninova are analogous art because they are from the “same field of endeavor” process plant analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cotte and Vasickaninova before him or her, to modify the method of Cotte to include the optimization algorithm of Vasickaninova because this combination improves the prediction of the model.
The suggestion/motivation for doing so would have been Vasickaninova (oage 1046 section 1) 

    PNG
    media_image3.png
    281
    519
    media_image3.png
    Greyscale
 
Therefore, it would have been obvious to combine Cotte and Vasickaninova to obtain the invention as specified in the instant claim(s).

Claim 11. (Currently Amended) Computer-implemented method according to claim 1, Cotte discloses wherein one or more variables characterizing a heat exchanger (5) of the process plant are used as process plant variables 
Cotte: [0036-0037] “After the last reactor, the reactor effluent 40 is sent to the heat exchanger 35, and heat is exchanged with the feed 30. The reactor effluent 40 is then sent to the product recovery section 20. The catalyst 65 moves through the series of reactors 25. When the catalyst 70 leaves the last reactor 25, it is sent to the catalyst regeneration section 15. The catalyst regeneration section 15 includes a regenerator 75 where coke on the catalyst is burned off and the catalyst may go through a reconditioning step. A regenerated catalyst 80 is sent back to the first reactor 25. The reactor effluent 40 is compressed in the compressor or centrifugal compressor 82. The compressed effluent 115 is introduced to a cooler 120, for instance a heat exchanger. The cooler 120 lowers the temperature of the compressed effluent. The cooled effluent 125 (cooled product stream) is then introduced into a chloride remover 130, such as a chloride scavenging guard bed. …”
[0046-0047] “Centrifugal or axial compressors may be referred to as dynamic compressors or turbomachinery. Such compressors often have other components immediately upstream and downstream that enhance or enable the functioning of the compressor. Examples of such equipment include isolation valves, a suction strainers, a compressor suction drum or separator, an anti-surge spillback takeoff, a feed mix node and combined feed exchanger for H.sub.2 recycle, and an interstage drum or knockout drum. Performance of all types of compressors may be affected by changes in gas conditions, including gas temperature and the composition and/or molecular weight of the gas, among other factors. Process control of capacity may be made by speed variation, suction throttling, or variable inlet guide vanes. …”

Cotte does not appear to explicitly disclose an entire heat exchanger surface and/or a division of heat exchanger surfaces between side offtakes.  
However, Vasickaninova discloses an entire heat exchanger surface and/or a division of heat exchanger surfaces between side offtakes on (page 1047 section2)

    PNG
    media_image4.png
    451
    521
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    449
    777
    media_image5.png
    Greyscale


Cotte and Vasickaninova are analogous art because they are from the “same field of endeavor” process plant analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cotte and Vasickaninova before him or her, to modify the method of Cotte to include the optimization algorithm of Vasickaninova because this combination improves the prediction of the model.
The suggestion/motivation for doing so would have been Vasickaninova (oage 1046 section 1) 

    PNG
    media_image3.png
    281
    519
    media_image3.png
    Greyscale
 
Therefore, it would have been obvious to combine Cotte and Vasickaninova to obtain the invention as specified in the instant claim(s).

Claim 12. (Currently Amended) Computer-implemented method according to claim 1, Cotte discloses wherein one or more variable influencing a fluid flow through the process plant is used as the process plant variables 
Cotte: [0054] “A turbine is a device that extracts energy from a fluid flow and converts it into work, e.g., mechanical or electrical power. FIG. 6 illustrates an example of a steam turbine 340 that may be used in a plant as described herein. The turbine 340 includes an inlet 341 that receives steam 342 from a steam source, a rotor 343 with blades 344 that are acted on by the impulse of the steam 342 flowing through the inlet 341 to turn the rotor 343, and a shaft 345 that is rotated by the rotor 343 to generate mechanical power (e.g., by connection to gears) or electrical power (e.g., by use of induction equipment). The steam then escapes through an outlet 346. Heat generated by various components of the plant may be harnessed to create steam at the steam source, which is passed to the steam turbine 340 for conversion to mechanical or electrical power.”
Cotte: [0105] “In one or more embodiments, pressure (P), flow (Q), temperature (T), speed (N), inlet guide vane angle (θ), and power sensors may be used in connection with a centrifugal compressor 310 as shown in FIG. 2, and this data can be analyzed for performance evaluation and also used to infer the molecular weight of the gas flow within the compressor. FIG. 10 illustrates a centrifugal compressor 310 provided with sensors for this purpose. Pressure and flow sensors 370, 371 may be placed upstream and downstream of the compressor 310, and the ΔP and flow are indicative of the performance of the compressor 310. Temperature sensors 372 can also be placed upstream and downstream of the compressor 310. Inlet guide vane angle sensors (not shown) may also be used in connection with this embodiment. A power sensor 373 can be positioned and configured to measure torque on the shaft of the centrifugal compressor 310, in order to directly measure power of the motor. A speed sensor may be positioned in a similar location as the torque meter 373. The P, Q, T, N, and power data can be used for performance evaluation of the compressor itself. Additionally, the molecular weight of the gas flow can be calculated from the P, Q, T, N, and power of the compressor.”

Cotte does not appear to explicitly disclose a flow cross-section and/or a diameter of an element of the process plant.
However, Vasickaninova discloses a flow cross-section and/or a diameter of an element of the process plant on (page 1047 section2)

    PNG
    media_image4.png
    451
    521
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    449
    777
    media_image5.png
    Greyscale


Cotte and Vasickaninova are analogous art because they are from the “same field of endeavor” process plant analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cotte and Vasickaninova before him or her, to modify the method of Cotte to include the optimization algorithm of Vasickaninova because this combination improves the prediction of the model.
The suggestion/motivation for doing so would have been Vasickaninova (oage 1046 section 1) 

    PNG
    media_image3.png
    281
    519
    media_image3.png
    Greyscale
 
Therefore, it would have been obvious to combine Cotte and Vasickaninova to obtain the invention as specified in the instant claim(s).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Cotte et al (US 2018/0282635 A1) hereinafter Cotte, in view of Rangaiah et al (NPL: Multi-objective optimization for the design and operation of energy efficient chemical processes and power generation, 2015), hereinafter Rangaiah.

Claim 5. (Currently Amended) Computer-implemented method according to claim 1, Cotte does not appear to explicitly disclose wherein the multiplicity of process simulations are each assigned a weighting factor.  

However, Rangaiah discloses the multiplicity of process simulations are each assigned a weighting factor on (page 52)

    PNG
    media_image6.png
    286
    492
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    295
    479
    media_image7.png
    Greyscale


Cotte and Rangaiah are analogous art because they are from the “same field of endeavor” process plant analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cotte and Rangaiah before him or her, to modify the method of Cotte to include the weighted sum feature of Rangaiah because this combination improves the prediction of the model.
The suggestion/motivation for doing so would have been Rangaiah (page 49) 
 
    PNG
    media_image8.png
    361
    469
    media_image8.png
    Greyscale

Therefore, it would have been obvious to combine Cotte and Rangaiah to obtain the invention as specified in the instant claim(s).

Claim 6. (Currently Amended) Computer-implemented method according to claim 1, Cotte does not appear to explicitly disclose wherein weightings for different values of process parameters are taken into account for each of the multiplicity of simulations.  

However, Rangaiah discloses weightings for different values of process parameters are taken into account for each of the multiplicity of simulations on (page 52)

    PNG
    media_image6.png
    286
    492
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    295
    479
    media_image7.png
    Greyscale


Cotte and Rangaiah are analogous art because they are from the “same field of endeavor” process plant analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cotte and Rangaiah before him or her, to modify the method of Cotte to include the weighted sum feature of Rangaiah because this combination improves the prediction of the model.
The suggestion/motivation for doing so would have been Rangaiah (page 49) 
 
    PNG
    media_image8.png
    361
    469
    media_image8.png
    Greyscale

Therefore, it would have been obvious to combine Cotte and Rangaiah to obtain the invention as specified in the instant claim(s).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Cotte et al (US 2018/0282635 A1) hereinafter Cotte, in view of Liao et al (NPL: Influences of height to diameter rations of dry-cooling tower upon thermo-flow characteristics of indirect dry cooling system, 2015), hereinafter Liao.

Claim 13. (Currently Amended) Computer-implemented method according to claim 1, Cotte does not appear to explicitly disclose wherein one or more dimensions of the process plant are used as process plant variables - in particular, a tower diameter and/or a tower height.  
However, Liao discloses on (page 179-182 section 2)

    PNG
    media_image9.png
    382
    523
    media_image9.png
    Greyscale


Cotte and Liao are analogous art because they are from the “same field of endeavor” process plant analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cotte and Liao before him or her, to modify the method of Cotte to include the physical towel model of Liao because this combination provides additional information for the design.
The suggestion/motivation for doing so would have been Liao: (page 191 section 4) 

    PNG
    media_image10.png
    275
    518
    media_image10.png
    Greyscale

Therefore, it would have been obvious to combine Cotte and Liao to obtain the invention as specified in the instant claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148